DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halliwell (US 2018/0288847) in view of Yan et al. (US 2019/0090323).
Regarding claim 1, Halliwell discloses a lighting apparatus (10, see Figs. 1 and 1A, Para. 0037), comprising: a switch module (30, see Figs. 1 and 4, Para. 0037, 0038 and 0040) for a user to manually select (i.e. the user may change the position of the switch selector 34 in switch position 32 (e.g., 32a, 32b, 32c, 32d), see Fig. 4, Para. 0043, 0056, 0057, and 0060) one from at least a first mode (e.g. only operate first LED packages 18a to cause the LED lamp 10 or LED lighting device 20 to emit light of the first color temperature, see Fig. 1,  Para. 0044), a second mode (e.g. only operate second LED packages 18b to cause the LED lamp 10 or LED lighting device 20 to emit light of the second color temperature) and a third mode (e.g. the driver circuitry 19 may be configured to operate one or more (e.g., half) of the first LED packages 18a and one or more (e.g. half) of the second LED packages 18b to cause the LED lamp 10 or LED lighting device 20 to emit light of a third color temperature, see Para. 0044); a current driver circuit (driver circuitry 19, driver integrated circuit (IC) 19a, see Fig. 3, Para. 0044); a current dispatching circuit (provider circuits 17, see Fig. 4, Para. 0048-0051, 0061); a first light emitting module (first package 18a, see Fig. 1, Para. 0043, 0056) with a first color temperature; and a second light emitting module (second package 18b) with a second color temperature (second package 18b, see Fig. 1, Para. 0043, 0056), wherein the first color temperature is different from the second color temperature (see Para. 0043), the first light emitting module and the second light emitting module respectively have two ends connected to the current driver circuit (see Fig. 2, Para. 0044) and the current dispatching circuit (provider circuits 17, see Fig. 4, Para. 0048-0051, 0061) respectively for receiving a driving current from either the current driver circuit or the current dispatching circuit (provider circuits 17, see Fig. 4, Para. 0048-Halliwell further discloses comprising a third light emitting module (e.g. LED packages 18, see Fig. 1, Para. 0043) providing a basic color temperature (third color temperature, see Para. 0044 and 0048) to be mixed with lights from the first light emitting module (18a, see Fig. 1) and the second light emitting module (18b, see Para. 0048, 0055).
However, Halliwell is silent with respect to the processing element (37) is tuner; wherein the processing element (37) comprises a tuner circuit for adjusting a constant current source circuit to change the driving current.
Yan et al. teaches a tuning apparatus wherein the currents IC and IW (see Figs. 2D and 2E) can be efficiently tuned so that the light output from emitter (120) has a desired color temperature (see Para. 0034, 0043, 0053, 0057). Yan et al. further teaches a tuner circuit for adjusting a constant current source circuit to change the driving current (see Para. 0057-0059 and 0077).
Therefore, in view of Yan et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Halliwell by including a tuning apparatus with a tuning circuit as taught by Yan et al. thereby the light emitting modules can be configured to operate at the desired color temperature simply by maintaining the division (or distribution) of current determined in the tuning process. One would have been motivated to make this combination so that the light output can be adjusted as desired using a tuner to adjust input current.

Regarding claim 2, Halliwell further discloses the switch module (30, see Figs. 1A and 4, Para. 0050) contains a mechanic switch (34) manually moved by the user for choosing the first mode, the second mode or the third mode (see Para. 0056).

Regarding claim 3, Halliwell further discloses wherein the mechanic switch (34/30, see Fig. 1) is electrically connected to a circuit board (switch control unit 35, see Figs. 4 and 4A, Para. 0061) mounted with the driver circuit (19) and the current dispatching circuit (provider circuits 17) (lamp housing 14 configured to house the driver circuitry 19, switch control unit 35, see Figs. 1 and 4, Para. 0037, 0048-0051, 0061).

Regarding claim 5, Halliwell further discloses the current dispatching circuit (provider circuits 17, see Fig. 4, Para. 0048-0051) provides a first current to the first light emitting module and a second current to the second light emitting module for mixing the mixed color temperature corresponding to a ratio between the first current and the second current (e.g. 25% of the first LED packages 18a and 75% of the second LED packages 18b or “a ratio of the number of first LED packages 18a to the number of second LED packages 18b that should be activated to provide the custom operating color temperature”, see Para. 0051 and 0097).

Regarding claim 6, Halliwell further discloses the current dispatching circuit (provider circuits 17, see Fig. 4, Para. 0048-0051, 0061) divides an input current from the driver circuit to obtain the first current and the second current (e.g. the provider circuit 17 may be configured to provide electrical current to half of the first LED packages 18a and half of the second LED packages 18b to provide light of the third color temperature, see Para. 0048 and 0051).

Regarding claim 7, Halliwell further discloses the current dispatching circuit (provider circuits 17, see Fig. 4, Para. 0048-0051, 0061) has a memory (e.g. memory element(s) 36, see Para. 0061) for storing parameters corresponding values of the first current and the second current (see Para. 0061).

Regarding claim 8, Halliwell further discloses the current dispatching circuit (provider circuits 17, see Fig. 4, Para. 0048-0051) comprises the current dispatching 

Regarding claim 9, Halliwell further discloses the current dispatching circuit (provider circuit 17) uses a current dispatching control unit (e.g. one or more complex programmable logic devices (the processing element 37 may include CPLDs), microprocessors, multi-core processors, co-processing entities, application-specific instruction-set processors (ASIPs), microcontrollers, and/or controllers, see Para. 0061) for obtaining the first current and the second current.

Regarding claim 10, Halliwell further discloses comprising a control circuit (the processing element 37 may include CPLDs), microprocessors, multi-core processors, co-processing entities, application-specific instruction-set processors (ASIPs), microcontrollers, and/or controllers, see Fig. 4A, Para. 0061 and 0067) for receiving a control signal from an external device (e.g. remote switch 40 and sensors 39, see Figs. 4A and 5, Para. 0060-0061, 0063, 0067), the control signal is sent to the current 

Regarding claim 11, Halliwell further discloses the control circuit (one or more processing elements 37, see Para. 0061) comprises a wireless receiver (e.g. communications interface element 38 may be configured to communicate via a wireless communication technology, such as a short range communication technology, see Fig. 4A, Para. 0063) for receiving a wireless signal from the external device (remote switch 40, see Fig. 5, Para. 0063).

Regarding claim 12, Halliwell further discloses the control circuit (one or more processing elements 37, see Para. 0061) is connected via a wire (e.g. hard-wired communication with the switch 30 and/or configured to receive signals from the remote switch 40, see Figs. 2A, 2C, 2E, and 5, Para. 0039, 0041, and 0060-0061) to the external device (e.g. wall switch 40, see Fig. 5, Para. 0005, 0056, 0063, 0112) and the external device is mounted on a wall (see Para. 0056 and 0112).

Regarding claim 13, the teachings of Halliwell have been discussed above.
However, Halliwell does not explicitly disclose the first lighting emitting module (18a) and the second light emitting module (18b) respectively have multiple units arranged alternatively to each other.
Yan et al. teaches as shown in Fig. 2C a first lighting emitting module (cool white ("CW") LEDs 108a-f, see Fig. 2C, Para. 0051) and the second light emitting module (warm white ("WW") LEDs 108g-l, see Fig. 2C, Para. 0051) respectively have multiple units arranged alternatively to each other thereby when the color emitted by the light emitting modules mixed to provide the target temperature.
Therefore, in view of Yan et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Halliwell by rearranging the light emitting modules such that the first lighting emitting module (18a) and the second light emitting module (18b) respectively have multiple units arranged alternatively to each other so that a uniform target temperature can be achieved. One would have been motivated to make this combination to provide a current source to facilitate achieving a desired color temperature.

Regarding claim 14, Halliwell further discloses the first light emitting module (LED packages 18a) and the second light emitting module (LED packages 18b) are light emitted diode modules (see Para. 0030, 0043).

Regarding claim 17, Halliwell further discloses a housing (lamp housing 14, see Fig. 1, Para. 0037) for mounting the switch module.

Regarding claim 18, Halliwell further discloses further comprising a light shell (lamp envelope 12, see Fig. 1, Para. 0037), the light shell and the housing (14) together forming a containing space for holding the first light emitting module (18a) and the 

Regarding claim 20, Halliwell further discloses the third light emitting module is controlled to generate a mixed color from multiple candidate colors (third color temperature that is a composite, mixture, or superposition of the first and second color temperatures. The selection of which LED packages 18 are operated by the driver circuitry 19, see Para. 0044 and 0048).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halliwell (US 2018/0288847) in view of Yan et al. (US 2019/0090323) and further in view of Sadwick (US 2019/0320515).
Regarding claim 4, the teachings of Halliwell have been discussed above.
However, Halliwell does not explicitly disclose wherein the driver circuit (19) comprising a constant current source circuit.
Sadwick teaches comprising a constant current source circuit (see Figs. 35 and 36, Para. 0053) such that various current values simultaneously effect varied Brightness for multiple elements (see Figs. 35 and 36, Para. 0049, 0194).
Therefore, in view of Sadwick, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the constant current source circuit of Sadwick such that various current values simultaneously effect varied Brightness for multiple elements. One would have been .

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Regarding applicant's arguments that “The cited paragraph does not teach use an additional third light source to provide a basic color temperature and then using two light sources together with a current dispatching circuit as recited in claim 1”, the applicant is respectfully reminded that Halliwell suggested a third and/or fourth LED package (for example Fig. 1 shows three LED packages 18, 18a, 18b) configured to emit light at a third and/or fourth color temperature (“For example, the first color temperature may be 3000K, the second color temperature may be 5000K, and the third color temperature may be 4000K. In some embodiments, the LED lamp 10 or LED lighting device 20 may comprise LED packages 18 configured to emit light at more than two distinct color temperatures (e.g., three, four, or more distinct color temperatures)”  see Para. 0043 and 0044). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875